DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 30, 2021 has been reviewed by the examiner and entered of record in the file.
 2.	Applicant's amendment and response, submitted November 30, 2021, has been reviewed by the examiner and entered of record in the file. Claim 1 has been amended, claim 14 is cancelled, and claims 36-38 are newly added.

Status of the Claims
3.	Applicant previously elected (1) gemcitabine as the chemotherapeutic agent, (2) colon cancer as the single cancer to be treated, and (3) sequential administration.  
4.	Claims 1-9, 11, 12, and 15 are readable on the elected species. Claims 10, 13, 16, and 35, as well as the non-elected chemotherapeutic agents and non-elected cancers of claims 1-12, and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on November 30, 2021 and February 7, 2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
New Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-6 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is confusing regarding the limitation “in the treatment of cancer in conjunction with a chemotherapeutic agent wherein the cancer is selected from the group consisting of colon cancer, breast cancer and lung cancer and wherein the chemotherapeutic agent is selected from the group consisting of a class of antimetabolite chemotherapeutic agents and a class of alkylating chemotherapeutic agents,” which can be construed two ways by one skilled in the art: 
	(1)	The claim is directed to a pharmaceutical composition in a solid dosage form comprising from 0.01 mg to 40 mg 6--naltrexol. Said composition is intended for use “in the treatment of cancer” wherein said intended use is “in conjunction with a chemotherapeutic agent…,” i.e., the future intended method of use comprises the treatment of cancer by administering a pharmaceutical composition comprising 6--naltrexol and administering a chemotherapeutic agent.
	(2)	The claim is directed to a pharmaceutical composition in a solid dosage form comprising a combination of from 0.01 mg to 40 mg 6--naltrexol and a chemotherapeutic agent, for the future intended use of the treatment of cancer.
	Clarification is requested.
	Claims 2-6 and 26-28 are rejected as being dependent upon claim 1 and failing to clarify the referenced limitation.

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1-9, 11, 12, and 15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Steffens et al, EP 1479381 A1, in view of Schoenhard, U.S. 2003/0139352 A1.
	Claim 1 is amended. New claims 36-38 are added to the rejection.
	This rejection is based on interpretation (2) of the intended-use recitation (please refer to the 35 USC 112(b) rejection above).
	Amended claim 1 is directed to a pharmaceutical composition in solid dosage form comprising from 0.01 mg to 40 mg per tablet of 6--naltrexol or a pharmaceutically acceptable salt thereof, in the treatment of cancer selected from colon cancer, breast cancer or lung cancer (more specifically colon cancer (claim 15)), in conjunction with a chemotherapeutic agent (more specifically an antimetabolite (claims 11 and 12), specifically gemcitabine), for separate, sequential, or simultaneous administration, (more specifically sequentially (claims 6-8)). Claim 36 is drawn to claim 1, and further limits the dosage of 6--naltrexol to from 0.01 mg to 30 mg per tablet. Claim 37 is drawn to claim 1, and further limits the dosage of 6--naltrexol to from 0.01 mg to 20 mg per tablet. Claim 38 is drawn to claim 1, and further limits the dosage of 6--naltrexol to from 0.01 mg to 10 mg per tablet.
	
	Steffens et al. teach a solid pharmaceutical dosage form comprising 6--naltrexol and a pharmaceutically acceptable excipient in solid dosage form (paragraphs [0053] and [0086]), in particular a tablet (paragraph [0078]). 
	Steffens et al. teach and recite a solid pharmaceutical dosage form comprising 6--naltrexol or a salt thereof in tablet form, but do not explicitly disclose a chemotherapeutic agent selected from the group consisting of a class of antimetabolite chemotherapeutic agents and a class of alkylating chemotherapeutic agents. 
Steffens et al. does not disclose the recited dosage amount of from 0.01 mg to 40 mg per tablet.
	Yet, Schoenhard discloses a combination of an anti-tumor agent, in particular an alkylating agent or antimetabolite (see paragraph [0047]), with an opioid inhibitor of the ABC drug transporter/opioid analog, including 6-beta-naltrexol (see Figures 1 and 2 and see Example 6 at page 12), for use in cancer patients (see paragraphs [0012]-[0014]). Schoenhard teaches that the anti-tumor agent and the opioid drug transporter inhibitor can be administered simultaneously or sequentially (see page 4, paragraph [0040]).
Regarding the recited dosage of 6--naltrexol per tablet (0.01 mg to up to 40 mg), the amount of active ingredient is a result-effective variable. Schoenhard teaches dosage of opioid receptor antagonist in 50 mg dosage forms, (see paragraph [0036]) in solid composition such as a tablet (see paragraphs [0050]-[0051]). Thus it would have been obvious to use the starting point of 50 mg 6--naltrexol per tablet disclosed by Schoenhard and optimize this amount for solution, e.g., to treat cancer with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
	Thus, it would have been customary for one of skill in the art to determine the optimal dosage amount in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	As such, claims 1, 6-8, 11, 12, 15 and 36-38 are prima facie obvious.

	Claim 2 is drawn to claim 1 and limits wherein 6--naltrexol is to be administered in an amount effective to increase the expression of BAD by at least 5%, or at least 10%, or at least 20% or at least 30% or at least 40%, relative to a control.
Claim 3 is drawn to claims 1 or 2 and limits wherein the 6--naltrexol is to be administered in an amount effective to increase the blood plasma concentration of 6--naltrexol to from 0.34 ng/ml to 3,400 ng/ml, or greater. Claim 4 is drawn to claim 3 and limits wherein the 6--naltrexol is to be administered in an amount effective to increase the blood plasma concentration of 6--naltrexol to from 34 ng/ml to 3,400 ng/ml, or greater. Claim 5 is drawn to claim 4, and limits wherein the 6--naltrexol is to be administered in an amount effective to increase the blood plasma concentration of 6--naltrexol to from 340 ng/ml to 3,400 ng/ml. Claim 9 is drawn to claim 6, and further limits wherein the chemotherapeutic agent is to be administered once the level of expression of BAD is increased by at least 5% relative to a control.
	Claims 2-5 and 9 are drafted in terms of the intended outcome of the administration of the composition of claim 1: “wherein 6--naltrexol is to be administered in an amount effective to increase the expression of BAD by at least 5%…” or “...wherein the 6--naltrexol is to be administered in an amount effective to increase the blood plasma concentration of 6--naltrexol,” or “wherein the chemotherapeutic agent is to be administered once the level of expression of BAD is increased by at least 5%” [emphasis added]. A claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  
	In the instant case, the “increase in expression of BAD” by a certain amount as recited by claims 2 and 9 and “increase in blood plasma concentration of 6--naltrexol” by a certain amount as recited by claims 3-5 are merely latent properties or results of administering 6--naltrexol as taught by the prior art discussed above.  
	As such, claims 12-5 and 9 are prima facie obvious.

Response to Arguments
9.	Applicant traverses the obviousness rejection, arguing the following points:
	(i) 	Applicant argues that Steffens et al. (directed to the treatment of pain) and Schoengard (directed to the treatment of cancer) are in completely different fields and one skilled in the art would not have a reason to combine the teachings.
	Applicant's arguments have been fully considered but they are not persuasive. 
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Regarding applicant's argument that Steffens et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, instant claim 1 is directed to a pharmaceutical composition in a solid dosage form comprising 6--naltrexol. Steffens et al. is relied upon for disclosing a known pharmaceutical composition dosage form comprising 6--naltrexol.  

 	(ii)	Applicant argues that even if one skilled in the art was to combine the teachings of Steffens et al. and Schoengard, one would not arrive at Applicant’s claimed invention since Schoengard teaches that 6--naltrexol is less active and is therefore an undesirable, less preferred compound.
	Applicant's arguments have been fully considered but they are not persuasive. 
	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Thus, the fact that 6--naltrexol is shown to be less than optimal by Schoengard does not vitiate the fact that it is disclosed.

	(iii)	Applicant argues that 6--naltrexol is surprisingly more effective in increasing the level of expression of BAD, and refers to the examples in the specification.
	Applicant's arguments have been fully considered but they are not persuasive. 
	The instant claims are directed to a pharmaceutical composition in a solid dosage from comprising 6--naltrexol.  Though Applicant has drafted the claims in terms of the intended consequence of the administration of said composition: “...in the treatment of cancer in conjunction with a chemotherapeutic agent,” the recited composition is known. While it is acknowledged that the discovery of a new use for an old composition based on unexpected properties of said composition might be patentable to the discoverer as a process of using (See In re Hack, 245 F.2d 246 (CCPA 1957), when the claims are merely directed to the unknown properties or results of that composition or structure, then the claim is anticipated (see In re May, 574 F.2d 1082 (CCPA 1978).  
	A claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the increase in expression of BAD “in the treatment of cancer” is considered a latent property of the composition disclosed by Steffens et al and the alleged unexpected result does not confer patentability.

 	(iv) 	Applicant argues that there is no disclosure of the lower dose of 6--naltrexol of 0.01 mg to 40 mg.
	Applicant's arguments have been fully considered but they are not persuasive. 
	Schoenhard teaches dosage of opioid receptor antagonist in 50 mg dosage forms, (see paragraph [0036]) in solid composition such as a tablet (see paragraphs [0050]-[0051]). Nothing unobvious is seen in using the starting point of 50 mg 6--naltrexol per tablet disclosed by Schoenhard and optimizing this amount for solution, e.g., to treat cancer with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

New Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-9, 11, 12, 15 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tollefson et al., U.S. 20070117827 A1.
	This rejection is based on interpretation (1) of the intended-use recitation (please refer to the 35 USC 112(b) rejection above).

	Amended claim 1 is directed to a pharmaceutical composition in solid dosage form comprising from 0.01 mg to 40 mg per tablet of 6--naltrexol or a pharmaceutically acceptable salt thereof, in the treatment of cancer selected from colon cancer, breast cancer or lung cancer, (more specifically lung cancer or colon cancer (claim 15), in conjunction with a chemotherapeutic agent (more specifically an antimetabolite (claims 11 and 12)), for separate, sequential, or simultaneous administration, more specifically sequentially (claims 6-8)). Claim 2 is drawn to claim 1 and limits wherein 6--naltrexol is to be administered in an amount effective to increase the expression of BAD by at least 5%, or at least 10%, or at least 20% or at least 30% or at least 40%, relative to a control. Claim 3 is drawn to claims 1 or 2 and limits wherein the 6--naltrexol is to be administered in an amount effective to increase the blood plasma concentration of 6--naltrexol to from 0.34 ng/ml to 3,400 ng/ml, or greater. Claim 4 is drawn to claim 3 and limits wherein the 6--naltrexol is to be administered in an amount effective to increase the blood plasma concentration of 6--naltrexol to from 34 ng/ml to 3,400 ng/ml, or greater. Claim 5 is drawn to claim 4, and limits wherein the 6--naltrexol is to be administered in an amount effective to increase the blood plasma concentration of 6--naltrexol to from 340 ng/ml to 3,400 ng/ml. Claim 36 is drawn to claim 1, and further limits the dosage of 6--naltrexol to from 0.01 mg to 30 mg per tablet. Claim 37 is drawn to claim 1, and further limits the dosage of 6--naltrexol to from 0.01 mg to 20 mg per tablet. Claim 38 is drawn to claim 1, and further limits the dosage of 6--naltrexol to from 0.01 mg to 10 mg per tablet.

Tollefson et al. teach a pharmaceutical composition comprising 6--naltrexol in Example 4 at a dosage of 40 mg (paragraph [0228]) and additionally teaches dosage amounts of naltrexone metabolite (e.g., 6--naltrexol) of 35 mg, 30 mg, 25 mg, 20 mg, 15 mg, 10 mg, 5 mg, and 1 mg (paragraph [0202]). Tollefson et al. teach that the pharmaceutical composition embraces a tablet (paragraph [0097]). 
		 
	Regarding the limitation “in the treatment of cancer in conjunction with a chemotherapeutic agent…”, the claim is drawn to pharmaceutical composition comprising 6--naltrexol, and while the use of a descriptive clause, i.e., in the treatment of cancer (selected from the group consisting of colon cancer, breast cancer and lung cancer) in conjunction with a chemotherapeutic agent selected from the group consisting of an antimetabolite chemotherapeutic agent and an alkylating chemotherapeutic agent,” when referring to the contemplated use of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art. See In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Thus, for the purposes of this rejection, the limitation of “in the treatment of cancer in conjunction with a chemotherapeutic agent…” is not given patentable weight.
	Likewise, claims 2-5 and 9 are drafted in terms of the intended outcome of the administration of the composition of claim 1: “wherein 6--naltrexol is to be administered in an amount effective to increase the expression of BAD by at least 5%…” or “...wherein the 6--naltrexol is to be administered in an amount effective to increase the blood plasma concentration of 6--naltrexol,” or “wherein the chemotherapeutic agent is to be administered once the level of expression of BAD is increased by at least 5%” [emphasis added]. A claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  
	In the instant case, the “increase in expression of BAD” by a certain amount as recited by claims 2 and 9 and “increase in blood plasma concentration of 6--naltrexol” by a certain amount as recited by claims 3-5 are merely latent properties or results of administering a pharmaceutical composition comprising 6--naltrexol.  
	While it is acknowledged that the discovery of a new use for an old composition based on unexpected properties of said composition might be patentable to the discoverer as a process of using (See In re Hack, 245 F.2d 246 (CCPA 1957), when the claims are merely directed to the unknown properties or results of that composition or structure, then the claim is anticipated (see In re May, 574 F.2d 1082 (CCPA 1978).  

 
Conclusion
12.	In conclusion, claims 1-13, 15, 16 and 35-38 are present in the application, and claims 10, 13, 16 and 35 are presently withdrawn from consideration as directed to non-elected subject matter.  Claims 1-9, 11, 12, 15 and 36-38 are currently rejected. No claim is presently allowable.

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628    

/CRAIG D RICCI/Primary Examiner, Art Unit 1611